 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:18-cr-00019-DAD-BAM
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    SALVADOR VILLA-BOTELLO,
15                     Defendant.
16

17         The above-named defendant having been sentenced on January 9, 2019 to TIME

18   SERVED,

19         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
20   judgment and commitment order will follow.
21
     IT IS SO ORDERED.
22

23      Dated:    January 9, 2019
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                  1
